
	

113 S2355 IS: Don’t Tax Our Fallen Public Safety Heroes Act
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2355
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2014
			Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude certain compensation received by public
			 safety officers and their dependents from gross income.
	
	1.Short titleThis Act may be cited as the Don’t Tax Our Fallen Public Safety Heroes Act.
		
			2.
			Exclusion of certain compensation received by public safety officers and their dependents
			
				(a)
				In general
				Subsection (a) of section 104 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting ; and, and by inserting after paragraph (5) the following new paragraph:
				
					
						(6)
						amounts received pursuant to—
						
							(A)
							section 1201 of the  Omnibus Crime Control and	Safe Streets Act of 1968 (42 U.S.C. 3796); or
						
							(B)
							a program established under the laws of any State which provides monetary compensation for
			 surviving dependents of a public safety officer who has died as the direct
			 and proximate result of a personal injury sustained in the line of duty.
						.
			
				(b)
				Effective date
				The amendments made by this section shall apply to amounts received after the date of the enactment
			 of this Act.
			
